
	
		I
		111th CONGRESS
		2d Session
		H. R. 4707
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2010
			Mr. Schauer
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the emergency unemployment compensation program
		  through the end of fiscal year 2010.
	
	
		1.Short titleThis Act may be cited as the
			 Unemployment Insurance Extension Act of
			 2010.
		2.Extension of
			 emergency unemployment compensation program through the end of fiscal year
			 2010
			(a)Emergency
			 unemployment compensation
				(1)In
			 generalSection 4007 of the
			 Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note)
			 is amended—
					(A)by striking
			 February 28, 2010 each place it appears and inserting
			 September 30, 2010;
					(B)in the heading for
			 subsection (b)(2), by striking february 28, 2010 and inserting
			 september 30,
			 2010; and
					(C)in subsection
			 (b)(3), by striking July 31, 2010 and inserting February
			 28, 2011.
					(2)Additional
			 regular compensationSection 2002(e) of the Assistance for
			 Unemployed Workers and Struggling Families Act, as contained in Public Law
			 111–5 (26 U.S.C. 3304 note; 123 Stat. 438), is amended—
					(A)in paragraph
			 (1)(B), by striking February 28, 2010 and inserting
			 September 30, 2010;
					(B)in the heading for
			 paragraph (2), by striking february 28, 2010 and inserting
			 september 30,
			 2010; and
					(C)in paragraph (3),
			 by striking August 31, 2010 and inserting March 31,
			 2011.
					(3)Full funding of
			 extended benefitsSection 2005 of the Assistance for Unemployed
			 Workers and Struggling Families Act is amended—
					(A)by striking
			 February 28, 2010 each place it appears and inserting
			 September 30, 2010; and
					(B)in subsection (c),
			 by striking July 31, 2010 and inserting February 28,
			 2011.
					(4)Extension of
			 temporary Federal matching for the first week of extended benefits for States
			 with no waiting weekSection 5 of the Unemployment Compensation
			 Extension Act of 2008 (Public Law 110–449; 26 U.S.C. 3304 note) is amended by
			 striking July 31, 2010 and inserting September 30,
			 2010.
				(5)Technical
			 correctionSection 4007(b)(2) of the Supplemental Appropriations
			 Act, 2008 is amended by striking of section 4002 of section 4002
			 and inserting of section 4002.
				(b)Funding for
			 temporary extension of certain unemployment benefitsSection 4004(e)(1) of the Supplemental
			 Appropriations Act, 2008 is amended—
				(1)in subparagraph
			 (B), by striking and at the end; and
				(2)by adding after
			 subparagraph (C) the following:
					
						(D)the amendments made by section 2 of the
				Unemployment Insurance Extension Act of 2010;
				and
						.
				
